Citation Nr: 0020090	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  00-06 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits.  

2.  Entitlement to the payment of improved pension benefits 
for October 1998, the month in which the veteran died.  

3.  Entitlement to accrued benefits based on improved pension 
benefits due and payable to the veteran at the time of his 
death.  

4.  Entitlement to reimbursement by the Department of 
Veterans Affairs for medical expenses in the claimed amount 
of $26,215.  




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the widow of a deceased World War II 
veteran.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions by the Portland, Oregon, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  At the time of his death, the veteran had no service-
connected disabilities, nor was he entitled to service 
connection for any disability which caused or contributed to 
his death.  

2.  He was not in receipt of, or entitled to receive, 
disability compensation benefits at the time of his death for 
service-connected disability or disabilities which were rated 
totally disabling for a period of 10 or more years 
immediately preceding his death.  

3.  He was paid improved pension benefits in the amount of 
$792 for October 1998, the month in which he died; and the 
appellant is not entitled to any VA death benefits for that 
month.  

4.  There were no accrued improved pension benefits due and 
payable to the veteran at the time of his death under 
existing ratings or decisions, or based upon evidence in the 
file on the date of his death.  


CONCLUSIONS OF LAW

1.  Entitlement to VA DIC benefits is not established.  
38 U.S.C.A. §§ 1310, 1318 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.22 (as amended, effective January 21, 2000).  

2.  Entitlement to the payment of improved pension benefits 
for the month of the veteran's death is established.  
38 U.S.C.A. § 5310 (West Supp. 2000); 38 C.F.R. § 3.20(c) 
(1999).  

3.  Entitlement to accrued improved pension benefits is not 
established.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.1000 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to DIC Benefits

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A §§ 1110, 1131 (West 1991).  Service 
connection can also be granted for a malignant tumor if it 
becomes manifest to a degree of 10 percent within one year of 
separation from active service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(3), 1137 (West 1991 & Supp. 2000).  Additionally, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a)(1999).  To establish 
service connection for the cause of a veteran's death, the 
evidence must establish that a service-connected disease or 
injury either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312 (1999).  

In addition, a claimant is always obliged to present evidence 
of a well grounded claim; that is, a plausible claim, one 
which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Moreover, a well-grounded claim must be supported by 
evidence, not just mere allegations.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  If a claim is not well grounded, 
there is no duty to assist the claimant in the development of 
the claim.  38 U.S.C.A. § 5107(a).  

The U. S. Court of Appeals for Veterans Claims (hereinafter 
referred to as the Court) has held repeatedly that, in order 
for a claim seeking to establish service incurrence of a 
disability to be considered plausible, there must be 
competent evidence of a current disability; of incurrence of 
a disease or injury in service; and of a relationship or 
"nexus" between the current disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In claims seeking service connection for the cause of death, 
the first requirement will always have been met (the current 
disability being the condition[s] that caused the veteran to 
die), but the last two requirements must be supported by 
competent evidence of record.  Ramey v. Brown, 9 Vet. App. 
40, 46 (1996).  

In the present case, according to the official Certificate of 
Death, the veteran died at home in October 1998 at the age of 
75 due to prostate cancer of three years' duration.  No other 
cause of death or contributory cause of death was listed on 
the death certificate; an autopsy was not performed.  

During his lifetime, the veteran had not established 
entitlement to service connection for any disability.  He was 
in receipt of improved pension benefits based on nonservice-
connected disabilities.  The available service medical 
records do not reflect any indication of prostate cancer 
during service; nor is this disability shown by competent 
medical evidence to have been present until many years after 
the veteran's 1946 discharge from service.  It is noted that 
the appellant indicated on her application for DIC benefits 
(VA Form 21-534, received in January 1999) that she was not 
claiming that the cause of the veteran's death was due to 
service (see box #10), nor has she ever subsequently 
contradicted this statement.  The evidence likewise does not 
establish that the veteran's death in October 1998 from 
prostate cancer was related in any way to his World War II 
service.  In the absence of medical evidence of prostate 
cancer in service or a nexus between the fatal prostate 
cancer and any event in service, this claim is not well 
grounded.  

As pertinent to this appeal, DIC benefits are also payable to 
a veteran's survivors as if the veteran's death were service-
connected if he was in receipt, or entitled to receive, 
disability compensation benefits at the time of death for a 
service-connected disability that was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death.  38 U.S.C.A. § 1318(b)(1) (West 
1991 & Supp. 2000).  In her notice of disagreement, the 
appellant indicated that she felt she qualified for DIC 
benefits because, according to the RO's previous letter to 
her, DIC is payable "[i]n some cases, when the veteran is 
totally disabled because of service-connected disabilities 
conditions but dies from other causes."  (The reference here 
is to 38 U.S.C.A. § 1318.)  

Unfortunately, the appellant is factually mistaken in her 
belief that the veteran was totally disabled due to service-
connected disabilities.  To the contrary, he was rated 
totally disabled from June 1981 due to nonservice-connected 
disability, most of which originated in an April 1980 
automobile accident, occurring many years after service.  
During his lifetime, he had unsuccessfully claimed 
entitlement to service connection for back and neck problems, 
but he later admitted that this back injury originated in the 
April 1980 auto accident.  (See veteran's letter to the RO, 
dated January 7, 1987.)  At the time of his death, the 
veteran was neither rated, nor did he claim to be, totally 
disabled due to service-connected disabilities.  A careful 
review of all of the relevant evidence has failed to disclose 
any factual basis for entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  Accordingly, the claim under 38 U.S.C.A. 
§ 1318 is without merit, and the appeal seeking DIC benefits 
is likewise denied.  

Entitlement to the Payment of Improved Pension Benefits for 
October 1998

The effective date of a discontinuance of an award of pension 
benefits by reason of the death of the payee shall be the 
last day of the month before such death occurs.  38 U.S.C.A. 
§ 5112(b)(1) (West 1991).  

However, where a veteran receiving pension dies after 
December 31, 1996, the surviving spouse, if not entitled to 
any VA death benefit for the month of death, shall be 
entitled to a benefit for that month in an amount equal to 
the amount of pension that the veteran would have received 
for that month but for his death.  38 U.S.C.A. § 5310 (West 
Supp. 2000); 38 C.F.R. § 3.20(c)(1) (1999).  Furthermore, a 
payment issued as pension for the month of death shall be 
treated as payable to the veteran's surviving spouse, if the 
surviving spouse is not entitled to any VA death benefit for 
that month, and shall be considered to be the benefit to 
which the surviving spouse is entitled under the preceding 
authority.  38 U.S.C.A. § 5310 (Supp. 2000); 38 C.F.R. 
§ 3.20(c)(2) (1999).  

It is undisputed that the veteran died in October 1998, and 
that the appellant nevertheless received his improved pension 
payment for the month of October 1998 in the amount of $792.  
It also appears that the amount of this payment was 
subsequently recouped from the appellant's subsequent award 
of death pension benefits at a lower monthly rate, effective 
February 1, 1999.  

In discussing its reasons and bases for this action, the RO 
has never mentioned the provisions of 38 U.S.C.A. § 5310 
and/or 38 C.F.R. § 3.20, set forth above.  (See statement of 
the case issued in October 1999.)  The language of the 
foregoing, applicable legal provisions is quite explicit and 
clearly entitles the appellant to the veteran's pension 
payment for the month of October 1998, the month in which he 
died.  Accordingly, to this extent, this appeal is granted.  

Accrued Improved Pension Benefits

The veteran was rated permanently and totally disabled for 
pension purposes (i.e., due to nonservice-connected 
disabilities) from June 3, 1981, and he had been in receipt 
of improved pension benefits from the same date.  

The improved pension program, including death pension 
benefits, is an income-based program.  There are certain 
established annual income limits which, if they are exceeded, 
disqualify a claimant for improved pension.  In addition, 
these maximum income limits constitute the maximum annual 
amount of improved pension payable to a qualifying claimant; 
however, this amount is reduced on a dollar-for-dollar basis 
by the claimant's annual countable income.  38 U.S.C.A. 
§ 1521; 38 U.S.C.A. § 3.273.  Countable income for pension 
purposes includes all payments of any kind or from any source 
unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271(a).  The specific exclusions from countable income 
are listed at 38 C.F.R. § 3.272.  These include unreimbursed 
medical expenses (see 38 C.F.R. § 3.272(g)) and, for death 
pension only, unreimbursed expenses of a veteran's last 
illness, burial, and just debts (see 38 C.F.R. 
§ 3.272(h)(1)).  It is important to note that unreimbursed 
medical expenses can only be deducted from countable income 
for pension purposes up to the legal maximum; they are not 
actually reimbursed on a dollar-for-dollar basis under the 
improved pension program, as the appellant seems to believe.  

For much of the time since June 1981, the veteran and his 
wife were in receipt of combined Social Security benefits 
which exceeded their applicable maximum income limit for VA 
improved pension benefits.  However, due to exceptionally 
large (in excess of five percent of the applicable income 
limit) unreimbursed medical expenses which were deductible 
from their countable income, an award of some improved 
pension benefits could nevertheless usually be made.  During 
each annualized reporting period, the award of improved 
pension benefits was initially based on certain predictable, 
recurring medical expenses and then adjusted at the end of 
the reporting period based on the report at that time of his 
actual deductible medical expenses for that time period.  
38 C.F.R. § 3.660(b)(1).  

For example, during 1997, the veteran was initially awarded 
and paid improved pension benefits based on $11,000 in 
recurring deductible medical expenses, which reduced his 
countable income for that year to only $2,000; then, in 
January 1998, an adjustment was made to pay the veteran the 
additional $2,000 up to the maximum amount of improved 
pension for 1997 based on $14,701 in actual deductible 
medical expenses during 1997, as reported by the veteran on 
VA Form 21-8416, Medical Expense Report, dated in January 
1998.  

At the same time, the veteran was initially awarded improved 
pension benefits for 1998 based on $11,423 in recurring 
medical expenses, which reduced his countable annual income 
to only $1,840 for that year.  Then, he died in October 1998 
before any additional information concerning his actual 
medical expenses for 1998 were received.  Later, the 
appellant claimed that either she or the veteran had paid a 
total of $26,215 in deductible medical expenses during 1998.  
(See VA Form 21-8416, dated December 29, 1998.)  Some of 
these claimed medical expenses are open to question, as 
discussed in the Remand below.  In addition, this information 
was not received prior to the veteran's death.  

As pertinent to the present appeal, certain qualified 
survivors of deceased veterans shall, on timely application, 
be paid certain periodic monetary benefits authorized by laws 
administered by VA to which the veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death, which were due and 
unpaid for a period not to exceed two years prior to the date 
of the veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000.  

Since the veteran was paid improved pension benefits for 1997 
at the maximum legal rate, and since he was awarded and paid 
improved pension benefits for 1998 at a rate only $1,840 
below the maximum annual legal rate for that year, it is 
important to note that only 10/12ths of $1,840 could possibly 
qualify as accrued benefits in this case, i.e., the maximum 
additional amount which under favorable circumstances could 
be due and payable for the months of January-October 1998.  
Her request for reimbursement in the amount of $26,215 is 
dealt with in the Remand below.  

Unfortunately, evidence of increased deductible medical 
expenses in 1998, if any, was not in the file on the date of 
the veteran's death, so this evidence cannot be used to 
calculate accrued benefits.  Consequently, there are no 
accrued benefits due and payable to the veteran on the date 
of his death.  The veteran's pension claim died with him, and 
his survivors are limited to pursuing accrued benefits, which 
are not available in this case.  Cf Haines v. West, 154 F.3d 
1298 (Fed. Cir. Aug. 24, 1998).  


ORDER

Entitlement to the payment of improved pension benefits in 
the amount of $792 for the month of October 1998 is 
established.  To this extent, the appeal is granted.  

Entitlement to DIC benefits or to accrued improved pension 
benefits is not established.  To this extent the appeal is 
denied.  


REMAND

It is clear from the appellant's various statements that the 
benefit she actually seeks from VA is reimbursement to her of 
medical expenses in the claimed amount of $26,215, 
representing alleged medical expenses incurred during 1998 
for medical treatment of both the veteran and herself.  This 
is entirely separate from deducting claimed expenses from 
countable income for pension purposes, which the Board has 
denied above; in addition, the RO has procedurally developed 
and certified the reimbursement issue to the Board on appeal.  

Many of the claimed medical expenses, reported by the 
appellant on VA Form 21-8416, dated December 29, 1998, do not 
appear to have been paid by the appellant out of her own 
funds, or represent genuine medical expenses.  For example, 
the $6,404.22 allegedly paid an in-home care giver in 1998 
appears to have been paid to the appellant's daughter, who is 
not shown to be licensed to provide in-home medical care; it 
further appears that very little of this amount represents 
payment for actual medical care, but instead represents 
payments for housekeeping chores and other non-medical tasks.  
There is also evidence of record indicating that some or all 
of the claimed amount of $6,404.22 may have actually been 
paid by Medicare and/or the State of Oregon; thus, this 
entire amount may not represent, in fact, an unreimbursed 
expense paid by the appellant from her own personal funds.  

Many of the remaining claimed medical expenses also appear to 
represent either medical expenses billed to the appellant or 
veteran but never paid by them due to a lack of funds, or 
medical expenses charged on their credit cards, which are now 
past due and have never been paid out of personal funds of 
the appellant or the veteran.  

However, even more fundamental problems exist pertaining to 
the present reimbursement claim.  The Board is unaware of any 
legal provision authorizing VA to pay unreimbursed medical 
expenses arising from medical treatment furnished the 
appellant, a non-veteran.  Furthermore, even a veteran's 
medical expenses can only be reimbursed by VA if they are 
authorized by VA in advance (see 38 U.S.C.A. § 1703 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 17.52, 17.53, & 17.54 
(1999)); or if they are rendered in a medical emergency to a 
veteran in specified circumstances, almost all of which 
require the eligible veteran to have a service-connected 
disability (see 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (1999)).  The veteran in this case had no service-
connected disabilities, and there is no evidence of record to 
indicate that any of the claimed medical expenses were 
authorized in advance by VA.  In addition, most, and possibly 
all, of the claimed medical expenses do not appear to have 
been received in circumstances constituting a medical 
emergency, as defined at 38 C.F.R. § 17.120(b).  

Furthermore, the statement of the case issued in October 1999 
does not reflect citation to controlling law and regulations 
as set forth above, or a discussion of how these legal 
criteria affect the RO decision to deny the reimbursement 
claim, thereby violating 38 U.S.C.A. § 7105(d)(1)(B) 
pertaining to the requirements for a legally adequate 
statement of the case.  The appellant's representative is 
also encouraged to more actively assist her in pursuing this 
appeal, as she clearly is very confused.  

To ensure full compliance with due process requirements, 
discussed above, the case is REMANDED for the following 
further action:  

1.  The RO should request that, with the 
assistance of her representative, the 
appellant submit evidence to establish 
exactly which, if any, of the claimed 
1998 medical expenses listed on the 
December 1998 VA Form 21-8416 represents 
unreimbursed medical expenses (not 
housekeeping expenses or other non-
medical expenses) incurred only for the 
veteran's medical treatment in a medical 
emergency and paid for from her own (or 
the veteran's) personal funds.  Copies of 
the actual canceled checks would be the 
best evidence of the latter; copies of 
medical bills and credit card bills do 
not show that her (or the veteran's) 
personal funds were expended for the 
medical treatment in question.  She and 
her representative should be given a 
reasonable opportunity to respond.  

2.  The RO should next review all 
relevant evidence under the legal 
criteria cited above in this decision and 
readjudicate the appellant's claim for 
reimbursement of the claimed medical 
expenses during 1998.  

If the benefits sought are not granted, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until she is so informed, but she may furnish 
additional evidence and/or argument on the remanded matter 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 



